 

Exhibit 10.1

   

$10,000,000

 

Recon Technology Ltd.

 

Ordinary Shares

 

Equity Distribution Agreement

 

May 13, 2015

 

Maxim Group LLC
405 Lexington Avenue
New York, New York 10174

 

Ladies and Gentlemen:

 

Recon Technology Ltd., a corporation organized under the laws of the Cayman
Islands (the “Company”), proposes to issue and sell through Maxim Group LLC (the
“Agent”), as sales agent, ordinary shares of the Company, par value $0.0185 per
share (the “Ordinary Shares”), having an aggregate offering price of up to
$10,000,000 (the “Shares”) on terms set forth herein. The Shares consist
entirely of authorized but unissued Ordinary Shares to be issued and sold by the
Company.

 

The Company hereby confirms its agreement with the Agent (this “Agreement”) with
respect to the sale of the Shares.

 

1.          Representations and Warranties of the Company.

 

(a)          The Company represents and warrants to, and agrees with, the Agent
as follows:

 

 

 

  

(i)          A registration statement on Form S-3 (File No. 333-190387) (the
“registration statement”) was initially declared effective by the Securities and
Exchange Commission (the “Commission”) on August 14, 2013, and is currently
effective, under the Securities Act of 1933, as amended (the “Securities Act of
1933”), and the rules and regulations promulgated thereunder (the “Rules and
Regulations” and collectively with the Securities Act of 1933, the ”Securities
Act”)); no additional or supplemental information was requested by the
Commission; no stop order of the Commission preventing or suspending the use of
any Base Prospectus (as defined below), the Prospectus Supplement (as defined
below), the Prospectus (as defined below) or any Permitted Free Writing
Prospectus (as defined below), or the effectiveness of the Registration
Statement, has been issued, and no proceedings for such purpose have been
instituted or, to the Company’s knowledge, are contemplated by the Commission.
Except where the context otherwise requires, “Registration Statement,” as used
herein, means the registration statement, as amended at the time of such
registration statement’s effectiveness for purposes of Section 11 of the
Securities Act, as such section applies to the Agent, including (1) all
documents filed as a part thereof or incorporated or deemed to be incorporated
by reference therein, (2) any information contained or incorporated by reference
in a prospectus filed with the Commission pursuant to Rule 424(b) under the
Securities Act, to the extent such information is deemed, pursuant to Rule 430B
or Rule 430C under the Securities Act, to be part of the registration statement
at such time, and (3) any registration statement filed to register the offer and
sale of Shares pursuant to Rule 462(b) under the Securities Act (the “462(b)
Registration Statement”). Except where the context otherwise requires, “Base
Prospectus,” as used herein, means the prospectus filed as part of the
Registration Statement, together with any amendments or supplements thereto as
of the date of this Agreement. Except where the context otherwise requires,
“Prospectus Supplement,” as used herein, means the most recent prospectus
supplement relating to the Shares, filed by the Company with the Commission
pursuant to Rule 424(b) under the Securities Act and in accordance with the
terms of this Agreement. Except where the context otherwise requires,
“Prospectus,” as used herein, means the Prospectus Supplement together with the
Base Prospectus attached to or used with the Prospectus Supplement, as may be
amended or supplemented from time to time. “Permitted Free Writing Prospectus,”
as used herein, means the documents, if any, listed on Schedule A attached
hereto and, after the date hereof, any “issuer free writing prospectus” as
defined in Rule 433 of the Securities Act, that is expressly agreed to by the
Company and the Agent in writing to be a Permitted Free Writing Prospectus. Any
reference herein to the Registration Statement, the Base Prospectus, the
Prospectus Supplement, the Prospectus or any Permitted Free Writing Prospectus
shall be deemed to refer to and include the documents, if any, incorporated by
reference, or deemed to be incorporated by reference, therein pursuant to Item
12 of Form S-3 (the “Incorporated Documents”), including, unless the context
otherwise requires, the documents, if any, filed as exhibits to such
Incorporated Documents. For purposes of this Agreement, all references to the
Registration Statement, the Rule 462(b) Registration Statement, the Base
Prospectus, the Prospectus or any amendment or supplement to any of the
foregoing shall be deemed to include the copy filed with the Commission pursuant
to its Electronic Data Gathering, Analysis and Retrieval System (“EDGAR”). All
references in this Agreement to financial statements and schedules and other
information which is “described,” “contained,” “included” or “stated” in the
Registration Statement, the Base Prospectus, the Prospectus or any Permitted
Free Writing Prospectus (or other references of like import) shall be deemed to
mean and include all such financial statements and schedules and other
information which is incorporated by reference in or otherwise deemed by the
Rules and Regulations to be a part of or included in the Registration Statement,
the Base Prospectus, the Prospectus or Permitted Free Writing Prospectus as the
case may be. Any reference herein to the terms “amend,” “amendment” or
“supplement” with respect to the Registration Statement, any Base Prospectus,
the Prospectus, the Prospectus Supplement or any Permitted Free Writing
Prospectus shall be deemed to refer to and include the filing of any document
under the Securities Exchange Act of 1934, as amended, and the rules and
regulations thereunder (collectively, the “Exchange Act”) on or after the
initial effective date of the Registration Statement, or the date of such Base
Prospectus, the Prospectus, the Prospectus Supplement or such Permitted Free
Writing Prospectus, if any, as the case may be, and incorporated or deemed to be
incorporated therein by reference pursuant to Item 12 of Form S-3. “Time of
Sale” means each time a Share is purchased pursuant to this Agreement.

 

2

 

  

(ii)         (A)         The Registration Statement complied when it became
effective, complies as of the date hereof, and will comply upon the
effectiveness of any amendment thereto and at each Time of Sale and each
Settlement Date (as applicable), in all material respects, with the requirements
of the Securities Act; at all times during which a prospectus is required by the
Securities Act to be delivered (whether physically or through compliance with
Rule 172 under the Securities Act or any similar rule) in connection with any
sale of Shares (the “Prospectus Delivery Period”), the Registration Statement,
as may be amended, will comply, in all material respects, with the requirements
of the Securities Act; the conditions to the use of Form S-3 in connection with
the offering and sale of the Shares as contemplated hereby (the “Offering”) have
been satisfied, subject to the limitations required by General Instruction I.B.6
of Form S-3; the Registration Statement meets, and the Offering complies with,
the requirements of Rule 415 under the Securities Act (including, without
limitation, Rule 415(a)(5)); the Registration Statement did not, as of the time
of its effectiveness and as of the date hereof, and will not, as of the
effective date of any amendment thereto, at each Time of Sale, if any, and at
all times during a Prospectus Delivery Period, contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading.

  

(B)         The Prospectus, as of the date of the Prospectus Supplement, as of
the date hereof (if filed with the Commission on or prior to the date hereof),
at each Settlement Date and Time of Sale (as applicable), and at all times
during a Prospectus Delivery Period, complied, complies or will comply, in all
material respects, with the requirements of the Securities Act; and the
Prospectus, and each supplement thereto, as of their respective dates, at each
Settlement Date or Time of Sale (as applicable), and at all times during a
Prospectus Delivery Period, did not and will not include an untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

(C)         Each Permitted Free Writing Prospectus, if any, as of its date and
as of each Settlement Date and Time of Sale (as applicable), and at all times
during a Prospectus Delivery Period (when taken together with the Prospectus at
such time) will not include an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

 

The representations and warranties set forth in subparagraphs (A), (B) and (C)
above shall not apply to any statement contained in the Registration Statement,
any Base Prospectus, the Prospectus or any Permitted Free Writing Prospectus in
reliance upon and in conformity with information concerning the Agent that is
furnished in writing by or on behalf of the Agent expressly for use in the
Registration Statement, such Base Prospectus, the Prospectus or such Permitted
Free Writing Prospectus, if any, it being understood and agreed that only such
information furnished by the Agent as of the date hereof consists of the
information described in Section 6(b)(ii).

 

3

 

  

(iii)        Prior to the execution of this Agreement, the Company has not,
directly or indirectly, offered or sold any Shares by means of any “prospectus”
(within the meaning of the Securities Act) or used any “prospectus” (within the
meaning of the Securities Act) in connection with the Offering, in each case
other than the Base Prospectus or any Permitted Free Writing Prospectus; the
Company has not, directly or indirectly, prepared, used or referred to any
Permitted Free Writing Prospectus except in compliance with Rules 164 and 433
under the Securities Act; assuming that a Permitted Free Writing Prospectus, if
any, is sent or given after the Registration Statement was filed with the
Commission (and after such Permitted Free Writing Prospectus, if any, was, if
required pursuant to Rule 433(d) under the Securities Act, filed with the
Commission), the Company will satisfy the provisions of Rule 164 or Rule 433
necessary for the use of a free writing prospectus (as defined in Rule 405) in
connection with the Offering; the conditions set forth in one or more of
subclauses (i) through (iv), inclusive, of Rule 433(b)(1) under the Securities
Act are satisfied, and the registration statement relating to the Offering, as
initially filed with the Commission, includes a prospectus that, other than by
reason of Rule 433 or Rule 431 under the Securities Act, satisfies the
requirements of Section 10 of the Securities Act; neither the Company nor the
Agent is disqualified, by reason of subsection (f) or (g) of Rule 164 under the
Securities Act, from using, in connection with the Offering, “free writing
prospectuses” (as defined in Rule 405 under the Securities Act) pursuant to
Rules 164 and 433 under the Securities Act; the Company is not an “ineligible
issuer” (as defined in Rule 405 under the Securities Act) as of the eligibility
determination date for purposes of Rules 164 and 433 under the Securities Act
with respect to the offering of the Shares contemplated by the Registration
Statement; the parties hereto agree and understand that the content of any and
all “road shows” (as defined in Rule 433 under the Securities Act) related to
the Offering is solely the property of the Company.

 

(iv)        Each Permitted Free Writing Prospectus, as of its issue date, each
Time of Sale and each Settlement Date occurring after such issue date and at all
subsequent times through the Prospectus Delivery Period (as defined below) or
until any earlier date that the Company notified or notifies the Agent as
described in Section 4(c)(iii), did not, does not and will not include any
information that conflicted, conflicts or will conflict with the information
contained in the Registration Statement, any Base Prospectus or the Prospectus.
The foregoing sentence does not apply to statements in or omissions from any
Permitted Free Writing Prospectus based upon and in conformity with written
information furnished to the Company by the Agent specifically for use therein,
it being understood and agreed that only such information furnished by the Agent
as of the date hereof consist of the information described in Section 6(b)(ii).

 

(v)         The consolidated financial statements of the Company, the
Subsidiaries (as defined below) and the VIEs (as defined below), together with
the related notes, set forth or incorporated by reference in the Registration
Statement and the Prospectus comply in all material respects with the
requirements of the Securities Act and the Exchange Act and fairly present in
all material respects the financial condition of the Company, the Subsidiaries
and the VIEs, as a whole, as of the dates indicated and the results of
operations and changes in cash flows for the periods therein specified in
conformity with U.S. generally accepted accounting principles consistently
applied throughout the periods involved. No other financial statements or
schedules are required to be included in the Registration Statement and the
Prospectus. To the Company’s knowledge, Friedman LLP, which has expressed its
opinion with respect to the financial statements and schedules, if any, filed as
a part of the Registration Statement and included in the Registration Statement
and the Prospectus, is a registered public accounting firm within the meaning of
the Securities Act and the Public Company Accounting Oversight Board (“PCAOB”),
and in the performance of its work for the Company has not been in violation of
the auditor independence requirements of the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”).

 

4

 

  

(vi)        The Company has been duly organized and is validly existing as a
corporation under the laws of its jurisdiction of incorporation. The Company,
each of the Subsidiaries and each of the VIEs has full corporate power and
authority to own its respective properties and conduct its business as currently
being carried on and as described in the Registration Statement and the
Prospectus, and is duly qualified to do business as a foreign corporation in
good standing in each jurisdiction in which it owns or leases real property or
in which the conduct of its business makes such qualification necessary and in
which the failure to so qualify would have a material adverse effect upon the
business, management, properties, operations, condition (financial or otherwise)
or results of operations of the Company, the Subsidiaries and the VIEs, taken as
a whole (“Material Adverse Effect”).

 

(vii)       Except as disclosed in the Prospectus, subsequent to the dates as of
which information is given in the Prospectus, the Company (including its
Subsidiaries and the VIEs on a consolidated basis) have not incurred any
material liabilities or obligations, direct or contingent, or entered into any
material transactions, or declared or paid any dividends or made any
distribution of any kind with respect to the capital stock of the Company; and
there has not been any change in the capital stock of the Company, or issuance
of options, warrants, convertible securities or other rights to purchase the
capital stock of the Company, or any material change in the short-term or
long-term debt of the Company (other than as a result of the exercise of any
currently outstanding options or warrants that are disclosed in the Prospectus),
or any Material Adverse Effect or any development that would reasonably be
expected to result in a Material Adverse Effect.

 

(viii)      Except as set forth in the Prospectus, there is no pending or, to
the knowledge of the Company, threatened or contemplated, any action, suit or
proceeding to which the Company, any of its Subsidiaries or any of the VIEs is a
party or of which any property or assets of the Company, any of its Subsidiaries
or any of the VIEs is the subject before or by any court or governmental agency,
authority or body, or any arbitrator or mediator, which, individually or in the
aggregate, would reasonably be expected to result in any Material Adverse
Effect.

 

(ix)         There are no statutes, regulations, contracts or documents that are
required to be described in the Registration Statement and the Prospectus or be
filed as exhibits to the Registration Statement by the Securities Act that have
not been so described or filed.

 

(x)          This Agreement has been duly authorized, executed and delivered by
the Company, and constitutes a valid, legal and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except as
rights to indemnity hereunder may be limited by federal or state securities laws
and except as such enforceability may be limited by bankruptcy, insolvency,
reorganization or similar laws affecting the rights of creditors generally and
subject to general principles of equity. The execution, delivery and performance
of this Agreement and the consummation of the transactions herein contemplated
will not result in a breach or violation of any of the terms and provisions of,
or constitute a default under, (i) any law, rule or regulation to which the
Company, any of its Subsidiaries or any of the VIEs is subject, (ii) any
agreement or instrument to which the Company, any of its Subsidiaries or any of
the VIEs is a party or by which it is bound or to which any of its property is
subject, (iii) the Company’s memorandum of association or articles of
association or the organizational documents of any of its Subsidiaries or any of
the VIEs , or (iv) any order, rule, regulation or decree of any court or
governmental agency or body having jurisdiction over the Company, any of its
Subsidiaries or any of the VIEs or any of its properties, except, in the case of
clauses (i), (ii) and (iv), for such breaches, violations or defaults that would
not reasonably be expected to result in a Material Adverse Effect.

 

5

 

  

(xi)         All of the issued and outstanding shares of capital stock of the
Company, including the outstanding Ordinary Shares, are duly authorized and
validly issued, fully paid and nonassessable, have been issued in compliance
with all applicable foreign, federal and state securities laws, were not issued
in violation of or subject to any preemptive rights or other rights to subscribe
for or purchase securities that have not been waived in writing, and the holders
thereof are not subject to personal liability by reason of being such holders;
all of the issued and outstanding shares of capital stock of each of the
Subsidiaries and each of the VIEs are duly authorized and validly issued, fully
paid and nonassessable, have been issued in compliance with all applicable
foreign, federal and state securities laws, were not issued in violation of or
subject to any preemptive rights or other rights to subscribe for or purchase
securities that have not been waived in writing, and the holders thereof are not
subject to personal liability by reason of being such holders; the Shares which
may be sold under this Agreement by the Company have been duly authorized and,
when issued, delivered and paid for in accordance with the terms of this
Agreement will have been validly issued and will be fully paid and
nonassessable, and the holders thereof will not be subject to personal liability
solely by reason of being such holders; and the capital stock of the Company,
including the Common Stock, conforms in all material respects to the description
thereof in the Registration Statement and the Prospectus. Except as otherwise
stated in the Registration Statement and the Prospectus, there are no preemptive
rights or other rights to subscribe for or to purchase, or any restriction upon
the voting or transfer of, any shares of Common Stock pursuant to the Company’s
memorandum of association, articles of association or any agreement or other
instrument to which the Company is a party or by which the Company is bound.
Neither the filing of the Registration Statement nor the Offering gives rise to
any rights for or relating to the registration of any shares of Common Stock or
other securities of the Company, except for such registration rights as have
been duly waived. Except as described in the Registration Statement and the
Prospectus, there are no options, warrants, agreements, contracts or other
rights in existence to purchase or acquire from the Company any shares of the
capital stock of the Company. The Company has an authorized and outstanding
capitalization as set forth in the Registration Statement and the Prospectus as
of the dates set forth therein.

 

(xii)        The Company, each of its Subsidiaries and each of the VIEs holds,
and is operating in compliance with all grants, authorizations, licenses,
permits, consents, certificates and orders of any governmental or
self-regulatory body required for the conduct of its respective businesses and
all such grants, authorizations, licenses, permits, consents, certifications and
orders are valid and in full force and effect, except for such noncompliance or
failures to be in full force and effect that would not reasonably be expected to
result in a Material Adverse Effect; and neither the Company nor any of its
Subsidiaries nor any of the VIEs has received notice of any revocation or
modification of any such grant, authorization, license, permit, consent,
certification or order or has reason to believe that any such grant,
authorization, license, permit, consent, certification or order will not be
renewed in the ordinary course; and the Company, each of its Subsidiaries and
each of the VIEs is in compliance with all applicable federal, state, local and
foreign laws, regulations, orders and decrees, except for such noncompliance
that would not reasonably be expected to result in a Material Adverse Effect. No
approval, authorization, consent or order of or filing with any foreign,
federal, state or local governmental or regulatory commission, board, body,
authority or agency is required in connection with the issuance and sale of the
Shares or the consummation by the Company of the transactions contemplated
hereby, other than (i) registration of the Shares under the Securities Act, (ii)
any necessary qualification under the securities or blue sky laws of the various
jurisdictions in which the Shares are being offered by the Agent, (iii) the
filing of any reports under the Exchange Act, (iv) such approvals as may be
required by the Conduct Rules of FINRA or (v) approval of the listing of the
Shares by the NASDAQ Capital Market.

 

6

 

  

(xiii)       Except as disclosed in the Registration Statement and the
Prospectus, the Company, each of its Subsidiaries and each of the VIEs has good
and marketable title to all property (whether real or personal) described in the
Registration Statement and the Prospectus as being owned by it, in each case
free and clear of all liens, claims, security interests, other encumbrances or
defects except such as are described in the Registration Statement and the
Prospectus, except as would not materially impair the use or value thereof. The
property held under lease by the Company, each of its Subsidiaries and each of
the VIEs is held by it under valid, subsisting and enforceable leases with only
such exceptions with respect to any particular lease as do not interfere in any
material respect with the conduct of the business of the Company, such
Subsidiary or such VIE.

 

(xiv)      Except as disclosed in the Registration Statement and the Prospectus,
the Company, each of its Subsidiaries and each of the VIEs owns, possesses, or
can acquire on reasonable terms, all Intellectual Property (as defined below)
necessary for the conduct of their respective businesses as now conducted or as
described in the Registration Statement and the Prospectus to be conducted.
Except as would not result in a Material Adverse Effect, (A) to knowledge of the
Company, there are no rights of third parties to any such Intellectual Property
owned by the Company, except as otherwise disclosed to the Agent in writing by
the Company prior to the date hereof; (B) to the knowledge of the Company, there
is no infringement, misappropriation or violation by third parties of any such
Intellectual Property; (C) there is no pending or, to the knowledge of the
Company, threatened, action, suit, proceeding or claim by others challenging the
Company’s or any Subsidiary’s or any VIE’s rights in or to any such Intellectual
Property, and the Company is unaware of any facts which would form a reasonable
basis for any such claim; (D) the Intellectual Property owned by the Company,
each of the Subsidiaries and each of the VIEs, and to the knowledge of the
Company, the Intellectual Property licensed to the Company, each of the
Subsidiaries and each of the VIEs, has not been adjudged invalid or
unenforceable, in whole or in part, and there is no pending or, to the knowledge
of the Company, threatened action, suit, proceeding or claim by others
challenging the validity or scope of any such Intellectual Property, and the
Company is unaware of any facts which would form a reasonable basis for any such
claim; (E) there is no pending or, to the knowledge of the Company, threatened
action, suit, proceeding or claim by others that the Company, any of its
Subsidiaries or any of the VIEs infringes, misappropriates or otherwise violates
any Intellectual Property or other proprietary rights of others, and neither the
Company nor any of the Subsidiaries nor any of the VIEs has received any written
notice of such claim; and (F) to the Company’s knowledge, no employee of the
Company or any of its Subsidiaries nor any of the VIEs is in or has ever been in
violation of any term of any employment contract, patent disclosure agreement,
invention assignment agreement, non-competition agreement, non-solicitation
agreement, nondisclosure agreement or any restrictive covenant to or with a
former employer where the basis of such violation relates to such employee’s
employment with the Company or any of its Subsidiaries or any of the VIEs or
actions undertaken by the employee while employed with the Company or any of its
Subsidiaries or any of the VIEs. “Intellectual Property” shall mean all patents,
patent applications, trade and service marks, trade and service mark
registrations, trade names, copyrights, licenses, inventions, trade secrets,
domain names, technology, know-how and other intellectual property.

 

7

 

  

(xv)       Neither the Company nor any of its Subsidiaries nor any of the VIEs
is (A) in violation of its memorandum of association or articles of association
or similar organizational documents, or (B) in breach of or otherwise in
default, and no event has occurred which, with notice or lapse of time or both,
would constitute such a default in the performance of any material obligation,
agreement or condition contained in any bond, debenture, note, indenture, loan
agreement, mortgage, deed of trust or any other material contract, lease or
other instrument to which it is subject or by which any of them may be bound, or
to which any of the material property or assets of the Company, any of its
Subsidiaries or any of the VIEs is subject (collectively, the “Material
Contracts”); or (C) in violation of any law or statute or any judgment, order,
rule or regulation of any court or arbitrator or governmental or regulatory
authority, except in the case of (B) and (C) above, as could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect.

 

(xvi)      Except as disclose din the Registration Statement and the Prospectus,
the Company, each of the Subsidiaries and each of the VIEs has timely filed all
applicable federal, state, local, foreign and other income and franchise tax
returns required to be filed and are not in default in the payment of any taxes
which were payable pursuant to said returns or any assessments with respect
thereto, other than any which the Company, any of its Subsidiaries or any of the
VIEs is contesting in good faith. There is no pending dispute with any taxing
authority relating to any of such returns, and the Company has no knowledge of
any proposed liability for any tax to be imposed upon the properties or assets
of the Company or any of its Subsidiaries or any of the VIEs for which there is
not an adequate reserve reflected in the Company’s financial statements included
in the Registration Statement.

 

(xvii)     The Company has not distributed and will not distribute any
prospectus or other offering material in connection with the Offering other than
any the Registration Statement and the Prospectus or other materials permitted
by the Securities Act to be distributed by the Company; provided, however, that
the Company has not made and will not make any offer relating to the Shares that
would constitute a “free writing prospectus” as defined in Rule 405 under the
Securities Act, except in accordance with the provisions of Section 3(r) of this
Agreement.

 

(xviii)    The Ordinary Shares are registered pursuant to Section 12(b) of the
Exchange Act and are listed on the NASDAQ Capital Market and the Company has
taken no action designed to, or likely to have the effect of, terminating the
registration of the Ordinary Shares under the Exchange Act or delisting the
Ordinary Shares from the NASDAQ Capital Market nor has the Company received any
notification that the Commission or the NASDAQ Capital Market is contemplating
terminating such registration or listing. The Company has complied in all
material respects with the applicable requirements of the NASDAQ Capital Market
for maintenance the listing of the Ordinary Shares thereon. The Company has
filed an application to include the Shares on the NASDAQ Capital Market.

 

8

 

  

(xix)       The Company has no subsidiaries other than those listed on Schedule
E hereto (collectively, the “Subsidiaries”). Except as disclosed in the
Registration Statement and the Prospectus, the Company does not own, directly or
indirectly, any shares of stock or any other equity or long-term debt securities
of any other corporation or have any equity interest in any other corporation,
partnership, joint venture, association, trust or other entity.

 

(xx)        The Company, each of its Subsidiaries and each of the VIEs have
established and maintain systems of internal accounting controls sufficient to
provide reasonable assurances that (A) transactions are executed in accordance
with management’s general or specific authorization; (B) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain
accountability for assets; (C) access to assets is permitted only in accordance
with management’s general or specific authorization; and (D) amounts reflected
on the Company’s consolidated balance sheet for assets are compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Except as described in the Registration Statement
and the Prospectus, since the filing of the annual report on Form 10-K for the
fiscal year ended June 30, 2014, there has been (i) no new material weakness
identified to the Company’s Board of Directors (or committee thereof) in the
Company’s internal control over financial reporting (whether or not remediated)
and (ii) no change in the Company’s internal control over financial reporting
that has materially affected, or is reasonably likely to materially affect, the
Company’s internal control over financial reporting.

 

(xxi)       Except as described in the Registration Statement and the
Prospectus, the Company, each of the Subsidiaries and each of the VIEs: (A) is
and at all times since July 1, 2013 has been in material compliance with all
United States (federal, state and local) and foreign statutes, rules,
regulations, treaties, or guidances applicable to Company, the Subsidiaries and
the VIEs and to the ownership, testing, development, manufacture, packaging,
processing, use, distribution, marketing, labeling, promotion, sale, offer for
sale, storage, import, export or disposal of any product manufactured or
distributed by the Company, any of its Subsidiaries or any of the VIEs
(“Applicable Laws”); (B) since July 1, 2013 has not received any notice of
adverse finding, warning letter, untitled letter or other correspondence or
notice from any Governmental Authority (as defined below) alleging or asserting
noncompliance with any Applicable Laws or any licenses, certificates, approvals,
clearances, authorizations, permits and supplements or amendments thereto
required by any such Applicable Laws (“Authorizations”); (C) since July 1, 2013
has not received notice of any claim, action, suit, proceeding, hearing,
enforcement, investigation, arbitration or other action from any Governmental
Authority or third party alleging that any product operation or activity is in
violation of any Applicable Laws or Authorizations and has no knowledge that any
such Governmental Authority or third party intends to assert any such claim,
litigation, arbitration, action, suit, investigation or proceeding; (D) since
July 1, 2013 has not received notice that any Governmental Authority has taken,
is taking or intends to take action to limit, suspend, modify or revoke any
Authorizations and the Company has no knowledge that any such Governmental
Authority is considering such action; and (E) has filed, obtained, maintained or
submitted all material reports, documents, forms, notices, applications,
records, claims, submissions and supplements or amendments as required by any
Applicable Laws or Authorizations and that all such reports, documents, forms,
notices, applications, records, claims, submissions and supplements or
amendments were complete and correct in all material respects on the date filed
(or were corrected or supplemented by a subsequent submission) except for any of
the foregoing that could not reasonably be expected to have a Material Adverse
Effect. “Governmental Authority” means any federal, provincial, state, local,
foreign or other governmental or quasi-governmental agency or body or any other
type of regulatory authority or body, including, without limitation, the NASDAQ
Stock Market.

 

9

 

  

(xxii)      Other than as contemplated by this Agreement, the Company has not
incurred any liability for any finder’s or broker’s fee or agent’s commission in
connection with the execution and delivery of this Agreement or the consummation
of the transactions contemplated hereby.

 

(xxiii)     The Company, each of the Subsidiaries and each of the VIEs carries,
or is covered by, insurance in such amounts and covering such risks the Company
reasonably believes are adequate for the conduct of its respective business and
the value of its properties and as is customary for companies engaged in similar
businesses in similar industries; all policies of insurance and any fidelity or
surety bonds insuring the Company, each of its Subsidiaries, each of the VIEs
and their respective businesses, assets, employees, officers and directors are
in full force and effect; the Company, each of its Subsidiaries and each of the
VIEs is in compliance with the terms of such policies and instruments in all
material respects; there are no claims by the Company, any of the Subsidiaries
or any of the VIEs under any such policy or instrument as to which any insurance
company is denying liability or defending under a reservation of rights clause;
neither the Company nor any of the Subsidiaries nor any of the VIEs has been
refused any insurance coverage sought or applied for; and the Company has no
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
would not have a Material Adverse Effect.

 

(xxiv)    The Company is not, and, after giving effect to the Offering and the
application of the proceeds thereof as described in the Prospectus, will not be,
an “investment company” as defined in the Investment Company Act of 1940, as
amended.

 

(xxv)     The Incorporated Documents, at the time they were or hereinafter are
filed with the Commission, conformed and will conform in all material respects
to the requirements of the Securities Act and the Exchange Act, and were filed
on a timely basis with the Commission and no Incorporated Document contained or
will contain an untrue statement of a material fact or omitted to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, that, no
representation is made herein regarding the representations, warranties and
covenants, or any descriptions thereof, contained in any agreements or documents
included as exhibits to the Incorporated Documents. There is no material
document required to be described in the Registration Statement or the
Prospectus or to be filed as an exhibit to the Registration Statement which was
not described or filed as required. All material agreements of the Company and
all agreements governing or evidencing any and all related party transactions
have been filed with the Commission to the extent required and applicable under
the Exchange Act.

 

10

 

  

(xxvi)    The Company is in compliance in all material respects with all
applicable provisions of the Sarbanes-Oxley Act and the rules and regulations of
the Commission thereunder.

 

(xxvii)   Except as described in the Registration Statement and the Prospectus,
the Company has established and maintains disclosure controls and procedures
(within the meaning of Rule 13a-15(e) of the Exchange Act) and such controls and
procedures are designed to ensure that information required to be disclosed in
the reports that the Company files or submits under the Exchange Act is
recorded, processed, summarized and reported within the time periods specified
in the rules and forms of the Commission and that such information is
accumulated and communicated to the Company’s management, including its Chief
Executive Officer and Chief Financial Officer, as appropriate, to allow timely
decisions regarding required disclosure. The Company has utilized such controls
and procedures in preparing and evaluating the disclosures in the Registration
Statement and the Prospectus.

 

(xxviii)    To the knowledge of the Company, neither the Company, the
Subsidiaries, the VIEs nor any director, officer, agent, employee or affiliate
of the Company, any Subsidiary or any VIE, has taken any action directly or
indirectly, that would result in a violation by such persons of the FCPA (as
defined below), including, without limitation, making use of the mails or any
means or instrumentality of interstate commerce corruptly in furtherance of an
offer, payment, promise to pay or authorization of the payment of any money, or
other property, gift, promise to give, or authorization of the giving of
anything of value to any “Foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA, and the Company, each of
its Subsidiaries and each of the VIEs has conducted its business in compliance
with the FCPA and has instituted and maintains policies and procedures designed
to ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith. “FCPA” means the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder.

 

(xxix)      The operations of the Company, each of its Subsidiaries and each of
the VIEs have complied in all material respects with the money laundering
statutes of applicable jurisdictions, the rules and regulations thereunder and
any related or similar rules, regulations or guidelines, issued, administered or
enforced by applicable governmental agencies (collectively, the “Money
Laundering Laws”), and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company,
any of its Subsidiaries or any of the VIEs with respect to the Money Laundering
Laws is pending or, to the knowledge of the Company, threatened.

 

(xxx)        Neither the Company, any of its Subsidiaries, any of the VIEs, nor,
to the knowledge of the Company, any director, officer, employee,
representative, agent, or affiliate of the Company, any of its Subsidiaries or
any of the VIEs is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Department of the Treasury.

 

11

 

 

(xxxi)      No transaction has occurred between or among the Company, any of its
Subsidiaries or any of the VIEs on the one hand, and any officer, director or 5%
or greater stockholder of the Company, any Subsidiary of the Company or any of
the VIEs or any affiliate or affiliates of any such officer, director or 5% or
greater stockholder that is required to be described that is not so described in
the Registration Statement and the Prospectus. Neither the Company nor any of
its Subsidiaries nor any of the VIEs has, directly or indirectly, extended or
maintained credit, or arranged for the extension of credit, or renewed an
extension of credit, in the form of a personal loan to or for any of its
directors or executive officers in violation of applicable laws, including
Section 402 of the Sarbanes-Oxley Act.

 

(xxxii)     The Company, each of its Subsidiaries and each of the VIEs (A) is in
compliance in all material respects with all applicable federal, state, local
and foreign laws, rules, regulations relating to the protection of human health
and safety, the environment or hazardous or toxic substances or wastes,
pollutants or contaminants (collectively, “Environmental Laws”); (B) has
received and is in compliance in all material respects with all permits,
licenses or other approvals required of it under applicable Environmental Laws
to conduct its business; and (C) has not received notice of any actual or
potential liability for the investigation or remediation of any disposal or
release of hazardous or toxic substances or wastes, pollutants or contaminants.
No action, proceeding, revocation proceeding, writ, injunction or claim is
pending or, to the Company’s knowledge, threatened against the Company, any of
its Subsidiaries or any of the VIEs relating to Environmental Laws, and the
Company does not have knowledge of any facts, circumstances or developments
relating to its operations or cost accounting practices that could reasonably be
expected to form the basis for or give rise to such actions, suits,
investigations or proceedings.

 

(xxxiii)    The Company, each of the Subsidiaries and each of the VIEs (A) is in
compliance, in all material respects, with applicable foreign, federal, state
and local laws, rules, regulations, statutes and codes promulgated by applicable
governmental authorities (including pursuant to the Occupational Health and
Safety Act) relating to the protection of human health and safety in the
workplace (“Occupational Laws”); (B) has received all material permits, licenses
or other approvals required of it under applicable Occupational Laws to conduct
its business as currently conducted; and (C) is in compliance, in all material
respects, with all terms and conditions of such permit, license or approval. No
action, proceeding, revocation proceeding, writ, injunction or claim is pending
or, to the Company’s knowledge, threatened against the Company, any of its
Subsidiaries or any of the VIEs relating to Occupational Laws, and the Company
does not have knowledge of any facts, circumstances or developments relating to
its operations or cost accounting practices that could reasonably be expected to
form the basis for or give rise to such actions, suits, investigations or
proceedings.

 

(xxxiv)     No material labor problem or dispute with the employees of the
Company, any of its Subsidiaries or any of the VIEs exists or, to the knowledge
of the Company, is threatened or imminent.

 

(xxxv)      The Company has not taken, directly or indirectly, any action
designed to or that would constitute or that would reasonably be expected to
cause or result in, under the Exchange Act or otherwise, stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Shares.

 

12

 

 

(xxxvi)     Other than the Agent, no person or entity has the right to act as a
placement agent, underwriter or as a financial advisor in connection with the
sale of the Shares contemplated hereby, and the Company is not a party to any
agreement with an agent or underwriter for any other “at-the-market” or
continuous equity transaction.

 

(xxxvii)    There is no transaction, arrangement or other relationship between
the Company, any of its Subsidiaries or any of the VIEs and an unconsolidated or
other off balance sheet entity that is required to be disclosed by the Company
in the Registration Statement or the Prospectus and is not so disclosed or that
otherwise could be reasonably likely to have a Material Adverse Effect.

 

(xxxviii)    None of the Company, its Subsidiaries, the VIEs or any of their
respective affiliates, nor any person or entity acting on their behalf
(excluding the Agent) has, directly or indirectly, made any offers or sales of
any security or solicited any offers to buy any security, under circumstances
that would cause the transactions contemplated by this Agreement to require
approval of stockholders of the Company under any applicable stockholder
approval provisions, including, without limitation, under the rules and
regulations of the NASDAQ Capital Market. None of the Company, its Subsidiaries,
their affiliates nor any person or entity acting on their behalf will take any
action or steps that would cause the offering of any of the Shares to be
integrated with other offerings of securities of the Company.

 

(b)          Any certificate signed by any officer of the Company and delivered
to the Agent or the Agent’s counsel shall be deemed a representation and
warranty by the Company to Agent as to the matters covered thereby.

 

(c)          At each Bringdown Date and each Time of Sale, the Company shall be
deemed to have affirmed each representation and warranty contained in or made
pursuant to this Agreement as of such date as though made at and as of such date
(except that such representations and warranties shall be deemed to relate to
the Registration Statement and the Prospectus as amended and supplemented
relating to such Shares on such date).

 

2.           Representations and Warranties of the Company as to PRC Matters

 

(a)          The Company conducts substantially all of its operations and
generates substantially all of its revenue through (1) Recon Technology (Jining)
Co., Ltd, a wholly foreign-owned enterprise formed under the laws of the
People's Republic of China (the "PRC") (the "PRC Subsidiary") and (2) the
companies formed under the laws of the PRC (the "VIEs") indicated as VIEs on
Schedule E hereof. The PRC Subsidiary and the VIEs are collectively referred to
hereinafter as the "PRC Entities."

 

13

 



 

(b)          Each of the PRC Entities has been duly established, is validly
existing as a company in good standing under the laws of the PRC, has the
corporate power and authority to own, lease and operate its property and to
conduct its business as described in the Registration Statement and the
Prospectus, and is duly qualified to transact business and is in good standing
in each jurisdiction in which the conduct of its business or its ownership or
leasing of property requires such qualification, except to the extent that the
failure to be so qualified or be in good standing would not, singly or in the
aggregate, have a Material Adverse Effect. Each PRC Entity has applied for and
obtained all requisite business licenses, clearance and permits required under
PRC law as necessary for the conduct of its businesses, and each PRC Entity has
complied in all material respects with all PRC laws in connection with foreign
exchange, including without limitation, carrying out all relevant filings,
registrations and applications for relevant permits with the PRC State
Administration of Foreign Exchange and any other relevant authorities, and all
such permits are validly subsisting. The registered capital of each PRC Entity
has been fully paid up in accordance with the schedule of payment stipulated in
its respective articles of association, approval document, certificate of
approval and legal person business license (hereinafter referred to as the
"Establishment Documents") and in compliance with PRC laws and regulations, and
there is no outstanding capital contribution commitment for any PRC Entity. The
Establishment Documents of the PRC Entities have been duly approved in
accordance with the laws of the PRC and are valid and enforceable. The business
scope specified in the Establishment Documents of each PRC Entity complies with
the requirements of all relevant PRC laws and regulations. The outstanding
equity interests of each PRC Entity is owned of record by the respective
entities or individuals identified as the registered holders thereof in the
Registration Statement and the Prospectus.

 

(c)          Except as disclosed in the Registration Statement and the
Prospectus, no consents, approvals, authorizations, orders, registrations,
clearances, certificates, franchises, licenses, permits or qualifications of or
with any PRC governmental agency are required for the Company's or its
Subsidiaries' contractual arrangements and agreements with the VIEs and their
registered equity holders (the "VIE Structure") or the execution, delivery and
performance of such contractual arrangements and agreements (the "VIE
Structuring Documents"). None of the VIE Structuring Documents has been revoked
and no such revocation is pending or threatened. Each of the VIE Structuring
Documents has been entered into prior to the date thereof in compliance with all
applicable laws and regulations and constitutes a valid and legally binding
agreement, enforceable in accordance with its terms.

 

(d)          The VIE Structure and the execution, delivery and performance of
the VIE Structuring Documents and the consummation of the transactions
contemplated thereby did not and do not (i) conflict with, or result in a breach
or violation of any of the terms and provisions of, or constitute a default
under, any indenture, mortgage, deed of trust, loan agreement or other agreement
or instrument to which any PRC Entity is a party or by which any PRC Entity is
bound or by which any of the properties or assets of any PRC Entity is subject,
(ii) violate or conflict with the Establishment Documents of any PRC Entity, or
(iii) violate or conflict with any applicable laws, regulations, rules, orders,
decrees, guidelines, notices or other legislation of the PRC.

 

(e)          The VIE Structure complies, and after the consummation of the
Offering and sale of the Shares will comply, with all applicable laws,
regulations, rules, orders, decrees, guidelines, notices or other legislation of
the PRC; the VIE Structure has not been challenged by any PRC governmental
agency and there are no legal, arbitration, governmental or other proceedings
(including, without limitation, governmental investigations or inquiries)
pending before or, to the Company's knowledge, threatened or contemplated by any
PRC governmental agency in respect of the VIE Structure.

 

14

 

 

(f)          The Company possesses, directly or indirectly, the power to direct,
or cause the direction of, the management and policies of each of the VIEs.

 

(g)          The PRC Subsidiary is not currently prohibited, directly or
indirectly, from paying any dividends to the Company (or the Company's
Subsidiary that holds the outstanding equity interest of such PRC Subsidiary),
and no VIE is currently prohibited, directly or indirectly, from paying any of
its obligations set forth in the VIE Structuring Documents. Except as disclosed
in the Registration Statement and the Prospectus, no PRC Entity is prohibited or
restricted, directly or indirectly, from making any other distribution on such
PRC Entity's equity capital, or from repaying to the Company any loans or
advances to such PRC Entity made by the Company or any of its Subsidiaries.

 

(h)          The choice of the laws of the State of New York as the governing
law of this Agreement is a valid choice of law under the laws of the PRC and
will be honored by courts in the PRC.

 

(i)          None of the PRC Entities nor any of their properties, assets or
revenues are entitled to any right of immunity on the grounds of sovereignty
from any legal action, suit or proceeding, from set-off or counterclaim, from
the jurisdiction of any court, from services of process, from attachment prior
to or in aid of execution of judgment, or from any other legal process or
proceeding for the giving of any relief or for the enforcement of any judgment.

 

(j)          It is not necessary that this Agreement, the Registration
Statement, the Prospectus or any other document be filed or recorded with any
governmental agency, court or other authority in the PRC.

 

(k)          No transaction, stamp, capital or other issuance, registration,
transaction, transfer or withholding taxes or duties are payable in the PRC by
or on behalf of the Agent to any PRC taxing authority in connection with (i) the
issuance, sale and delivery of the Shares by the Company or (ii) the execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby.

 

(l)          The Company has taken all necessary steps to comply with, and to
ensure compliance by all of the Company's direct or indirect shareholders and
option holders who are PRC residents with, any applicable rules and regulations
of the PRC State Administration of Foreign Exchange of the PRC (the "SAFE Rules
and Regulations"), including, without limitation, requiring each shareholder and
option holder that is, or is directly or indirectly owned or controlled by, a
PRC resident to complete any registration and other procedures required under
applicable SAFE Rules and Regulations.

 

15

 

 

(m)          The Company is aware of, and has been advised as to, the content of
the Rules on Mergers and Acquisitions of Domestic Enterprises by Foreign
Investors jointly promulgated on August 8, 2006 by the PRC Ministry of Commerce,
the PRC State Assets Supervision and Administration Commission, the PRC State
Administration of Taxation, the PRC State Administration of Industry and
Commerce, the China Securities Regulatory Commission ("CSRC") and the PRC State
Administration of Foreign Exchange of the PRC and amended by PRC Ministry of
Commerce on June 22, 2009 (the "M&A Rules"), in particular the relevant
provisions thereof that purport to require offshore special purpose vehicles
controlled directly or indirectly by PRC-incorporated companies or PRC residents
and established for the purpose of obtaining a stock exchange listing outside of
the PRC to obtain the approval of the CSRC prior to the listing and trading of
their securities on any stock exchange located outside of the PRC. The Company
has received legal advice specifically with respect to the M&A Rules from its
PRC counsel and the Company understands such legal advice. In addition, the
Company has communicated such legal advice in full to each of its directors that
signed the Registration Statements and each such director has confirmed that he
or she understands such legal advice.

 

(n)          The issuance and sale of the Shares, the listing and trading of the
Shares on the Exchange and the consummation of the transactions contemplated by
this Agreement, the Registration Statement and the Prospectus are not and will
not be, as of the date hereof and on each Settlement Date, prohibited or
otherwise affected by the M&A Rules or any official clarifications, guidance,
interpretations or implementation rules in connection with or related to the M&A
Rules.

 

(o)          The Company has taken all necessary steps to ensure compliance by
each of its shareholders, option holders, directors, officers and employees that
is, or is directly or indirectly owned or controlled by, a PRC resident or
citizen with any applicable rules and regulations of the relevant PRC government
agencies (including but not limited to the PRC Ministry of Commerce, the PRC
National Development and Reform Commission and the PRC State Administration of
Foreign Exchange) relating to overseas investment by PRC residents and citizens
(the "PRC Overseas Investment and Listing Regulations"), including, requesting
each shareholder, option holder, director, officer, employee and participant
that is, or is directly or indirectly owned or controlled by, a PRC resident or
citizen to complete any registration and other procedures required under
applicable PRC Overseas Investment and Listing Regulations.

 

(p)          As of the date hereof, the M&A Rules and Related Clarifications do
not require the Company to obtain the approval of the CSRC prior to the issuance
and sale of the Shares, the listing and trading of the Shares on the Nasdaq
Capital Market, or the consummation of the transactions contemplated by this
Agreement, the Registration Statement, or the Prospectus.

 

(q)          Each of the PRC Entities is in compliance with all requirements
under all applicable PRC laws and regulations to qualify for their exemptions
from enterprise income tax or other income tax benefits (the "Tax Benefits") as
described in the Registration Statement and the Prospectus, and the actual
operations and business activities of each such PRC Entity are sufficient to
meet the qualifications for the Tax Benefits. No submissions made to any PRC
government authority in connection with obtaining the Tax Benefits contained any
misstatement or omission that would have affected the granting of the Tax
Benefits. No PRC Entity has received notice of any deficiency in its respective
applications for the Tax Benefits, and the Company is not aware of any reason
why any such PRC Entity might not qualify for, or be in compliance with the
requirements for, the Tax Benefits.

 

16

 

 

(r)          All local and national PRC governmental tax holidays, exemptions,
waivers, financial subsidies, and other local and national PRC tax relief,
concessions and preferential treatment enjoyed by any PRC Entity as described in
the Registration Statement and the Prospectus are valid, binding and enforceable
and do not violate any laws, regulations, rules, orders, decrees, guidelines,
judicial interpretations, notices or other legislation of the PRC.

 

(s)          The Agent will not be deemed to be resident, domiciled, carrying on
business or subject to taxation in the PRC solely by reason of its execution,
delivery, performance or enforcement of, or the consummation of any transaction
contemplated by this Agreement, the Registration Statement or the Prospectus.

 

3.           Purchase, Sale and Delivery of Shares.

 

(a)          At the Market Sales. On the basis of the representations,
warranties and agreements herein the Company agrees that, from time to time
during the term of this Agreement, on the terms and subject to the conditions
set forth herein, it may issue and sell through the Agent, acting as sales
agent, the Shares up to an aggregate offering price of $10,000,000 (the “Maximum
Amount”) subject to the limitations required by General Instruction I.B.6 of
Form S¬3. Notwithstanding the foregoing, the Company agrees that it will provide
the Agent with written notice no less than ten (10) business days prior to the
date on which it makes the initial sale of Shares under this Agreement.

 

(i)          Each time the Company wishes to issue and sell the Shares hereunder
(each, a “Transaction”), it will notify the Agent by telephone (confirmed
promptly by facsimile or e-mail to the appropriate individual listed on Schedule
D hereto, using a form substantially similar to that set forth on Schedule C
hereto (a “Transaction Notice”) as to the maximum number of Shares to be sold by
the Agent on such day and in any event not in excess of the amount available for
issuance under the Prospectus and the currently effective Registration
Statement, the time period during which sales are requested to be made, any
limitation on the number of shares that may be sold in any one Trading Day (as
defined below), and any minimum price below which sales may not be made. The
Transaction Notice shall originate from any of the individuals from the Company
set forth on Schedule B (with a copy to each of the other individuals from the
Company listed on such Schedule), and shall be addressed to each of the
individuals from the Agent set forth on Schedule D, as such Schedule D may be
amended from time to time. Subject to the terms and conditions hereof and unless
the sale of the Shares described therein has been declined, suspended, or
otherwise terminated in accordance with the terms of this Agreement, the Agent
shall promptly acknowledge the Transaction Notice by facsimile or e-mail (or by
some other method mutually agreed to in writing by the parties) and shall use
its commercially reasonable efforts to sell all of the Shares so designated by
the Company in the Transaction Notice; provided, however, that any obligation of
the Agent to use such commercially reasonable efforts shall be subject to the
continuing accuracy of the representations and warranties of the Company herein,
to the performance by the Company of its obligations hereunder and to the
continuing satisfaction of the additional conditions specified in Section 5 of
this Agreement. The gross sales price of the Shares sold under this Section 3(a)
shall be equal to the market price for the Company’s Ordinary Shares sold by the
Agent under this Section 3(a) on the NASDAQ Capital Market at the time of such
sale. For the purposes hereof, “Trading Day” means any day on which Ordinary
Shares are purchased and sold on the principal market on which the Ordinary
Shares are listed or quoted.

 

17

 

 

(ii)         The Company or the Agent may, upon notice to the other party hereto
by telephone (confirmed promptly by facsimile or e-mail to the respective
individuals of the other party set forth on Schedule D hereto, which
confirmation shall be promptly acknowledged by the other party), suspend the
Offering for any reason and at any time, whereupon the Agent shall so suspend
the offering of Shares until further notice is provided by the other party to
the contrary; provided, however, that such suspension or termination shall not
affect or impair the parties’ respective obligations with respect to the Shares
sold hereunder prior to the receipt by the Agent of such notice. Each of the
parties agrees that no such notice under this Section 3(a)(ii) shall be
effective against the other unless it is made to one of the individuals named on
Schedule D hereto, as such Schedule may be amended from time to time.
Notwithstanding the foregoing, if the Agent suspends the Offering for any three
consecutive business days or on more than three (3) separate occasions (in each
instance other than as a result of the Company’s breach of its obligations
hereunder), the Company, in its sole discretion, may elect to terminate this
Agreement, and shall not be liable to the Agent for any fees payable under
Section 4(g) hereunder other than pursuant to the last three sentences thereof.

 

(iii)        The Company acknowledges and agrees that (A) there can be no
assurance that the Agent will be successful in selling the Shares, (B) the Agent
will incur no liability or obligation to the Company or any other person or
entity if it does not sell Shares for any reason other than a failure by the
Agent to use its commercially reasonable efforts consistent with its normal
trading and sales practices and applicable law and regulations to sell such
Shares as required under this Agreement, and (C) the Agent shall be under no
obligation to purchase shares on a principal basis pursuant to this Agreement.

 

(iv)        The Agent hereby covenants and agrees not to make any sales of the
Shares on behalf of the Company, pursuant to this Section 3(a), other than by
means of ordinary brokers’ transactions deemed to be “at the market” offerings
as defined in Rule 415 of the Securities Act including without limitation sales
made directly on the NASDAQ Capital Market, on any other existing trading market
for the Ordinary Shares or to or through a market maker. The Agent may also sell
Shares in privately negotiated transactions.

 

(v)         The compensation to the Agent for sales of the Shares, as an agent
of the Company, shall be 3.5% of the gross sales price of all of Shares sold
pursuant to this Section 3(a). The remaining proceeds, after further deduction
for any transaction fees imposed by any governmental or self-regulatory
organization in respect of such sales, shall constitute the net proceeds to the
Company for such Shares (the “Net Proceeds”). The Agent shall notify the Company
as promptly as practicable if any deduction referenced in the preceding sentence
will be required.

 

(vi)        The Agent shall provide written confirmation to the Company
following the close of trading on the NASDAQ Capital Market each day in which
the Shares are sold under this Section 3(a) setting forth the number of the
Shares sold on such day, the aggregate gross sale proceeds, the Net Proceeds to
the Company, and the compensation payable by the Company to the Agent with
respect to such sales.

 

18

 

 

(vii)       All Shares sold pursuant to this Section 3(a) will be delivered by
the Company to Agent for the accounts of the Agent on the third full business
day following the date on which such Shares are sold, or at such other time and
date as Agent and the Company determine pursuant to Rule 15c6-1(a) under the
Exchange Act, each such time and date of delivery being herein referred to as a
“Settlement Date.” On each Settlement Date, the Shares sold through the Agent
for settlement on such date shall be issued and delivered by the Company to the
Agent against payment of the Net Proceeds from the sale of such Shares.
Settlement for all such Shares shall be effected by free delivery of the Shares
by the Company or its transfer agent (i) to the Agent or its designee’s account
(provided the Agent shall have given the Company written notice of such designee
prior to the Settlement Date) at The Depository Trust Company (“DTC”) or (ii) by
such other means of delivery as may be mutually agreed upon by the parties
hereto, which in all cases shall be freely tradable, transferable, registered
shares in good deliverable form, in return for payment in same day funds
delivered to an account designated by the Company. If the Company or its
transfer agent (if applicable) shall default on its obligation to deliver the
Shares on any Settlement Date, the Company shall (A) indemnify and hold the
Agent harmless against any loss, claim or damage arising from or as a result of
such default by the Company and (B) pay the Agent any commission to which it
would otherwise be entitled absent such default against payment of the Net
Proceeds therefor by wire transfer of same day funds payable to the order of the
Company at 9:00 a.m. New York City time. If the Agent breaches this Agreement by
failing to deliver the Net Proceeds on any Settlement Date for the shares
delivered by the Company, the Agent will pay the Company interest based on the
effective prime rate until such proceeds, together with such interest, have been
fully paid.

 

(viii)      Under no circumstances shall the Company cause or request the offer
or sale of any Shares if, after giving effect to the sale of such Shares, (i)
the aggregate gross sales proceeds sold pursuant to this Agreement would exceed
the lesser of (A) together with all sales of Shares under this Agreement, the
Maximum Amount, (B) the amount available for offer and sale under the currently
effective Registration Statement and (C) the amount authorized from time to time
to be issued and sold under this Agreement by the Company’s board of directors,
a duly authorized committee thereof or a duly authorized executive committee,
and notified to the Agent in writing or (ii) the total amount of Ordinary Shares
outstanding would exceed the number of Ordinary Shares authorized by the
Company’s memorandum of association and articles of association. Under no
circumstances shall the Company cause or request the offer or sale of any Shares
at a price lower than the minimum price authorized from time to time by the
Company’s board of directors, duly authorized committee thereof or a duly
authorized executive committee, and notified to the Agent in writing. Further,
under no circumstances shall the aggregate offering amount of Shares sold
pursuant to this Agreement, including any separate underwriting or similar
agreement covering principal transactions, exceed the Maximum Amount.

 

(ix)         The Company agrees that any offer to sell, any solicitation of an
offer to buy, or any sales of Shares shall only be effected by or through the
Agent; provided, however, that the foregoing limitation shall not apply to the
exercise of any outstanding option or warrant described in the Registration
Statement and the Prospectus.

 

(b)          Nothing herein contained shall constitute the Agent an
unincorporated association or partner with the Company. Under no circumstances
shall any Shares be sold pursuant to this Agreement after the date which is
three years after the Registration Statement is first declared effective by the
Commission.

 

19

 

 

(c)          Notwithstanding any other provisions of this Agreement, the Company
agrees that no sale of Shares shall take place, and the Company shall not
request the sale of any Shares, and the Agent shall not be obligated to sell,
during any period in which the Company is, or could be deemed to be, in
possession of material non-public information or the Company’s insider trading
policy would prohibit the purchase and sale of the Company’s Ordinary Shares by
it officers and directors.

 

4.           Covenants. The Company covenants and agrees with the Agent as
follows:

 

(a)          After the date hereof and through any Prospectus Delivery Period,
prior to amending or supplementing the Registration Statement (including any
Rule 462(b) Registration Statement), Base Prospectus, the Prospectus or any
Permitted Free Writing Prospectus, the Company shall furnish to the Agent for
review a copy of each such proposed amendment or supplement, allow the Agent a
reasonable amount of time to review and comment on such proposed amendment or
supplement, and the Company shall not file any such proposed amendment or
supplement to which the Agent or counsel to the Agent reasonably object;
provided that the foregoing shall not apply with regards to the filing by the
Company of any Form 10-K, 10-Q, 8-K, proxy statement or other Incorporated
Document. Subject to this Section 4(a), immediately following execution of this
Agreement, the Company will prepare a prospectus supplement describing the
selling terms of the Shares hereunder, the plan of distribution thereof and such
other information as may be required by the Securities Act or the Rules and
Regulations or as the Agent and the Company may deem appropriate, and if
requested by the Agent, a Permitted Free Writing Prospectus containing the
selling terms of the Shares hereunder and such other information as the Company
and the Agent may deem appropriate, and will file or transmit for filing with
the Commission, in accordance with Rule 424(b) or Rule 433, as the case may be,
copies of the Prospectus as supplemented and each such Permitted Free Writing
Prospectus.

 

(b)          After the date of this Agreement, the Company shall promptly advise
the Agent in writing (i) of the receipt of any comments of, or requests for
additional or supplemental information from, the Commission or for any
amendments or supplements to the Registration Statement, the Base Prospectus,
the Prospectus or any Permitted Free Writing Prospectus (excluding any
Incorporated Documents), (ii) of the time and date of any filing of any
post-effective amendment to the Registration Statement or any amendment or
supplement to any Base Prospectus, the Prospectus or any Permitted Free Writing
Prospectus(excluding any Incorporated Documents), (iii) of the time and date
that any post-effective amendment to the Registration Statement becomes
effective, (iv) of the issuance by the Commission of any stop order suspending
the effectiveness of the Registration Statement or any post-effective amendment
thereto or of any order preventing or suspending its use or the use of any Base
Prospectus, the Prospectus or any Permitted Free Writing Prospectus, or (v) of
any proceedings to remove, suspend or terminate from listing or quotation the
Ordinary Shares from any securities exchange upon which it is listed for trading
or included or designated for quotation, or of the threatening or initiation of
any proceedings for any of such purposes. If the Commission shall enter any such
stop order at any time, the Company may terminate this Agreement. Additionally,
the Company agrees that it shall comply with the provisions of Rules 424(b),
430B and 430C, as applicable, under the Securities Act and will use its
reasonable efforts to confirm that any filings made by the Company under Rule
424(b), Rule 433 or Rule 462 were received in a timely manner by the Commission
(without reliance on Rule 424(b)(8) or Rule 164(b)).

 

20

 

 

(c)          (i)          From the date hereof through the later of (A) the
termination of this Agreement and (B) the end of any applicable Prospectus
Delivery Period, the Company will comply with all requirements imposed upon it
by the Securities Act, as now and hereafter amended, and by the Rules and
Regulations, as from time to time in force, and by the Exchange Act so far as
necessary to permit the continuance of sales of or dealings in the Shares as
contemplated by the provisions hereof, the Base Prospectus, the Prospectus and
any Permitted Free Writing Prospectus. If during any applicable Prospectus
Delivery Period any event occurs as a result of which the Base Prospectus, the
Prospectus, or any Permitted Free Writing Prospectus would include an untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances then existing, not
misleading, or if during any applicable Prospectus Delivery Period it is
necessary or appropriate in the opinion of the Company or its counsel or in the
reasonable opinion of the Agent or counsel to the Agent to amend the
Registration Statement or supplement the Base Prospectus, the Prospectus or any
Permitted Free Writing Prospectus, to comply with the Securities Act or to file
under the Exchange Act any document which would be deemed to be incorporated by
reference in the Prospectus in order to comply with the Securities Act or the
Exchange Act, the Company will promptly notify Agent (or the Agent will notify
the Company, as applicable), and the Agent shall suspend the offering and sale
of any such Shares, and the Company will amend the Registration Statement or
supplement the Base Prospectus, the Prospectus or any Permitted Free Writing
Prospectus or file such document (at the expense of the Company) so as to
correct such statement or omission or effect such compliance within the time
period prescribed by the Securities Act or the Exchange Act.

 

(ii)         In case the Agent is required to deliver (whether physically or
through compliance with Rule 172 under the Securities Act or any similar rule),
in connection with the sale of the Shares, a Prospectus after the nine-month
period referred to in Section 10(a)(3) of the Securities Act, or after the time
a post-effective amendment to the Registration Statement is required pursuant to
Item 512(a) of Regulation S-K under the Securities Act, the Company will
prepare, at its expense, promptly upon request such amendment or amendments to
the Registration Statement and the Prospectus as may be necessary to permit
compliance with the requirements of Section 10(a)(3) of the Securities Act or
Item 512(a) of Regulation S-K under the Securities Act, as the case may be. The
Company shall cause each amendment or supplement to any Base Prospectus or the
Prospectus to be filed with the Commission as required pursuant to the
applicable paragraph of Rule 424(b) of the Securities Act or, in the case of any
document which would be deemed to be incorporated by reference therein, to be
filed with the Commission as required pursuant to the Exchange Act, within the
time period prescribed. The Company shall promptly notify the Agent if any
Material Contract is terminated or if the other party thereto gives written
notice of its intent to terminate any such Material Contract.

 

(iii)        If at any time following issuance of a Permitted Free Writing
Prospectus there occurs an event or development as a result of which such
Permitted Free Writing Prospectus would conflict with the information contained
in the Registration Statement, the Base Prospectus or the Prospectus, or would
include an untrue statement of a material fact or omitted or would omit to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances prevailing at that subsequent time, not misleading, the
Company promptly will notify the Agent and will promptly amend or supplement, at
its own expense, such Permitted Free Writing Prospectus to eliminate or correct
such conflict, untrue statement or omission.

 

21

 

 

(d)          The Company shall use commercially reasonable efforts to take or
cause to be taken all necessary action to qualify the Shares for sale under the
securities laws of such jurisdictions as Agent reasonably designates and to
continue such qualifications in effect so long as required for the distribution
of the Shares, except that the Company shall not be required in connection
therewith to qualify as a foreign corporation or to execute a general consent to
service of process in any state. The Company shall promptly advise the Agent of
the receipt by the Company of any notification with respect to the suspension of
the qualification of the Shares for offer or sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose.

 

(e)          The Company will furnish to the Agent and counsel for the Agent, to
the extent requested, copies of the Registration Statement, the Base Prospectus,
the Prospectus, any Permitted Free Writing Prospectus, and all amendments and
supplements to such documents, in each case as soon as available and in such
quantities as the Agent may from time to time reasonably request.

 

(f)          The Company will make generally available to its security holders
as soon as practicable an earnings statement (which need not be audited)
covering a 12-month period that shall satisfy the provisions of Section 11(a) of
the Securities Act and Rule 158 of the Rules and Regulations. If the Company
makes any public announcement or release disclosing its results of operations or
financial condition for a completed quarterly or annual fiscal period (each, an
“Earnings Release”) and the Company has not yet filed an Annual Report on Form
10-K or a Quarterly Report on Form 10-Q or a Form 8-K with respect to such
information, as applicable, then, prior to any sale of Shares, the Company shall
be obligated to (x) file a prospectus supplement with the Commission under the
applicable paragraph of Rule 424(b), which prospectus supplement shall include
the applicable financial information or (y) file a Report on Form 8-K, which
Form 8-K shall include the applicable financial information.

 

22

 

 

(g)          The Company, whether or not the transactions contemplated hereunder
are consummated or this Agreement is terminated, will pay or cause to be paid
(i) all expenses (including stock or transfer taxes and stamp or similar duties
allocated to the respective transferees) incurred in connection with the
registration, issue, sale and delivery of the Shares, (ii) all reasonable
expenses and fees (including, without limitation, fees and expenses of the
Company’s accountants and counsel) in connection with the preparation, printing,
filing, delivery, and shipping of the Registration Statement (including the
financial statements therein and all amendments, schedules, and exhibits
thereto), the Base Prospectus, each Prospectus, any Permitted Free Writing
Prospectus, and any amendment thereof or supplement thereto, and the producing,
word-processing, printing, delivery, and shipping of this Agreement and other
closing documents, including Blue Sky Memoranda (covering the states and other
applicable jurisdictions) and including the cost to furnish copies of each
thereof to the Agent, (iii) all filing fees, (iv) listing fees, if any, (v) the
cost and expenses of the Company relating to investor presentations or any
“roadshow” undertaken in connection with marketing of the Shares as agreed to by
the Company, and (vi) all other costs and expenses of the Company incident to
the performance of its obligations hereunder that are not otherwise specifically
provided for herein. The Company has advanced the sum of $25,000 to the Agent,
which pursuant to Rule 5110(f)(2)(C) of the Financial Industry Regulatory
Authority, Inc. (“FINRA”) shall be returned to the Company in the event that the
offering is terminated and to the extent the expenses have not been actually
incurred. In addition, upon execution of this Agreement, the Company shall
reimburse the Agent upon request for its reasonable costs and out-of-pocket
expenses incurred in connection with this Agreement, including the fees and
disbursements of its legal counsel, not to exceed $75,000. Furthermore, the
Company shall reimburse the Agent upon its request for its reasonable costs and
out-of-pocket expenses incurred in connection with a Bringdown Date (as defined
in Section 4(q) below), including the fees and disbursement of its legal
counsel, not to exceed $7,500 in connection with each Bringdown Date. All such
reimbursements under this Agreement shall be paid in U.S. dollars. The Company
shall bear and be responsible for all expenses which are customarily borne by
issuers for transactions of the type set forth herein.

 

(h)          The Company will apply the net proceeds from the sale of the Shares
in the manner set forth under the caption “Use of Proceeds” in the Base
Prospectus, the Prospectus, and any Permitted Free Writing Prospectus.

 

(i)          The Company will not offer for sale, sell, contract to sell,
pledge, grant any option for the sale of, enter into any transaction which is
designed to, or might reasonably be expected to, result in the disposition
(whether by actual disposition or effective economic disposition due to cash
settlement or otherwise) by the Company or any Subsidiary, or otherwise issue or
dispose of, directly or indirectly (or publicly disclose the intention to make
any such offer, sale, pledge, grant, issuance or other disposition), of any
Ordinary Shares or any securities convertible into or exchangeable for, or any
options or rights to purchase or acquire, Ordinary Shares, or permit the
registration under the Securities Act of any Ordinary Shares, such securities,
options or rights, except for (i) the registration of the Shares and the sales
through the Agent pursuant to this Agreement (ii) the registration of Ordinary
Shares issued or issuable with respect to any currently outstanding options and
warrants that are described in the Registration Statement and the Prospectus,
(iii) a registration statement on Form S-8 relating to employee benefit plans
and (iv) the issuance of Ordinary Shares in connection with a bona fide
acquisition from a third party, and (v) the issuance of Ordinary Shares in any
private placement(s).

 

(j)          The Company shall not, at any time at or after the execution of
this Agreement, offer or sell any Shares by means of any “prospectus” (within
the meaning of the Securities Act), or use any “prospectus” (within the meaning
of the Securities Act) in connection with the offer or sale of the Shares, in
each case other than the Prospectus or any Permitted Free Writing Prospectus.

 

(k)          The Company has not taken and will not take, directly or
indirectly, any action designed to or which might reasonably be expected to
cause or result in, or which has constituted, (i) the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Shares or (ii) a violation of Regulation M. The Company shall
notify the Agent of any violation of Regulation M by the Company or any of its
officers or directors promptly after the Company has received notice or obtained
knowledge of any such violation.

 

23

 

 

(l)          The Company will not incur any liability for any finder’s or
broker’s fee or agent’s commission in connection with the execution and delivery
of this Agreement or the consummation of the transactions contemplated hereby or
thereby.

 

(m)          During any applicable Prospectus Delivery Period, the Company will
file on a timely basis with the Commission such periodic and current reports as
required by the Rules and Regulations.

 

(n)          Except as described in the Company’s annual report on Form 10-K for
the fiscal year ended June 30, 2014, the Company has maintained, and will
maintain, such controls and procedures, including without limitation those
required by Sections 302 and 906 of the Sarbanes-Oxley Act and the applicable
regulations thereunder, that are designed to ensure that information required to
be disclosed by the Company in the reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported within the time
periods specified in the Commission’s rules and forms, including without
limitation, controls and procedures designed to ensure that information required
to be disclosed by the Company in the reports that it files or submits under the
Exchange Act is accumulated and communicated to the Company’s management,
including its principal executive officer and its principal financial officer,
or persons performing similar functions, as appropriate to allow timely
decisions regarding required disclosure, to ensure that material information
relating to Company is made known to them by others within those entities.

 

(o)          If the Company consummates any public of private offering or other
financing or capital raising transaction of any kind (a “Subsequent Financing”)
at any time within the twelve month period following the expiration or
termination of this Agreement, to the extent that such financing or capital is
provided to the Company by investors introduced directly or indirectly to the
Company by the Agent, the Agent shall be entitled to receive as a fee 3.5% of
the gross proceeds received by the Company from such investors.

 

(p)          Each of the Company and Agent represent and agree that, neither the
Company nor the Agent has made and will make any offer relating to the Shares
that would constitute an “issuer free writing prospectus,” as defined in Rule
433 under the Securities Act, or that would otherwise constitute a “free writing
prospectus,” as defined in Rule 405 under the Securities Act, required to be
filed with the Commission other than a Permitted Free Writing Prospectus. The
Company represents that it has treated or agrees that it will treat each
Permitted Free Writing Prospectus as an “issuer free writing prospectus,” as
defined in Rule 433, and has complied and will comply with the requirements of
Rule 433 applicable to any Permitted Free Writing Prospectus, including timely
Commission filing where required, legending and record keeping.

 

24

 

 

(q)          On the date hereof and each date when the Company (A) amends or
supplements (other than a supplement to a Prospectus filed pursuant to Rule
424(b) under the Securities Act relating solely to the offering of securities
other than the Shares ) the Registration Statement or Prospectus by means of a
post-effective amendment, sticker, or supplement but not by means of
incorporation of documents by reference into the Registration Statement or the
Prospectus relating to the Shares, (B) files an annual report on Form 10-K under
the Exchange Act (including any Form 10-K/A containing amended material
financial information or a material amendment to the previously filed Form
10-K), (C) files a quarterly report on Form 10-Q under the Exchange Act
(including any Form 10-Q/A containing amended material financial information or
a material amendment to the previously filed Form 10-Q) or (D) files a current
report on Form 8-K containing financial information that is incorporated by
reference in the Registration Statement and Prospectus (each of the dates in (A)
through (D) are referred to herein as a “Bringdown Date”), the Company shall
cause (X) Ellenoff Grossman & Schole LLP, New York counsel for the Company, to
furnish to the Agent its written opinion and negative assurance letter, in form
and substance stating in effect the matters set forth on Annex A-1 hereto, (Y)
Campbells, Cayman Islands counsel for the Company to furnish to the Agent its
written opinion and negative assurance letter, in form and substance stating in
effect the matters set forth on Annex A-2 and (Z) Jingtian & Gongcheng, PRC
counsel for the Company, to furnish to the Agent its written opinion in form and
substance stating in effect the matters set forth on Annex A-3 hereto, each
dated as of a date within ten (10) days after the applicable Bringdown Date,
addressed to the Agent and modified as necessary to relate to the Registration
Statement and the Prospectus as amended and supplemented to the time of delivery
of such opinions. With respect to this Section 4(q), in lieu of delivering such
opinions or letters for Bringdown Dates subsequent to the date hereof, such
counsel may furnish agent with a letter (a “Reliance Letter”) to the effect that
Agent may rely upon a prior opinion or letter delivered under this Section 4(q)
to the same extent as if it were dated the date of such letter (except that
statement in such prior opinion shall be deemed to relate to the Registration
Statement and the Prospectus as amended or supplemented as of such Reliance
Letter).

 

Provided, however, the requirement to provide opinions and letters under this
Section 4(q) is hereby waived for any Bringdown Date occurring at a time at
which no Transaction Notice is pending, which waiver shall continue until the
earlier to occur of the date the Company delivers a Transaction Notice hereunder
and the next occurring Bringdown Date. Notwithstanding the foregoing, if the
Company subsequently decides to sell Shares following a Bringdown Date when the
Company relied on such waiver and did not provide Agent with opinions and
letters under this Section 4(q), then before the Company delivers the
Transaction Notice or Agent sells any Shares, the Company shall cause each of
Ellenoff Grossman & Schole LLP, Campbells and Jingtian & Gongcheng to furnish to
the Agent a written opinion and negative assurance letter dated the date of the
Transaction Notice.

 

(r)          On the date hereof, and each date when the Company files an annual
report on Form 10-K, or a quarterly report on Form 10-Q, the Company shall cause
Friedman LLP, or other independent accountants satisfactory to the Agent, to
deliver to the Agent (x) a letter, dated as of a date within ten (10) days after
such date and addressed to Agent, in form and substance satisfactory to Agent
(the first such letter, the “Initial Comfort Letter”), confirming that they are
independent public accountants within the meaning of the Securities Act and are
in compliance with the applicable requirements relating to the qualifications of
accountants under Rule 2-01 of Regulation S-X of the Commission, and stating the
conclusions and findings of said firm with respect to the financial information
and other matters and (y) a letter updating the Initial Comfort Letter with any
information that would have been included in the Initial Comfort Letter had it
been given on such date and as modified as necessary to relate to the date of
such letter (each such letter, a “Bringdown Comfort Letter”).

 

25

 

 

Provided, however, the requirement to provide a Bringdown Comfort Letter under
this Section 4(r) is hereby waived for any Bringdown Date occurring at a time at
which no Transaction Notice is pending, which waiver shall continue until the
earlier to occur of the date the Company delivers a Transaction Notice hereunder
and the next occurring Bringdown Date. Notwithstanding the foregoing, if the
Company subsequently decides to sell Shares following a Bringdown Date when the
Company relied on such waiver and did not provide Agent with a Bringdown Comfort
Letter under this Section 4(r), then before the Company delivers the Transaction
Notice or Agent sells any Shares, the Company shall cause Friedman LLP, or other
independent accountants satisfactory to the Agent, to deliver to the Agent a
Bringdown Comfort Letter dated the date of the Transaction Notice.

 

(s)          On the date hereof and each Bringdown Date, the Company shall
furnish to the Agent a certificate, dated as of a date within ten (10) days
after the applicable Bringdown Date and addressed to Agent, signed by the chief
executive officer and by the chief financial officer of the Company, to the
effect that:

 

(i)          The representations and warranties of the Company in this Agreement
are true and correct in all material respects as if made at and as of the date
of the certificate, and the Company has complied in all material respects with
all the agreements and satisfied all the conditions on its part to be performed
or satisfied at or prior to the date of the certificate;

 

(ii)         No stop order or other order suspending the effectiveness of the
Registration Statement or any part thereof or any amendment thereof or the
qualification of the Shares for offering or sale or notice that would prevent
use of the Registration Statement, nor suspending or preventing the use of the
Base Prospectus, the Prospectus or any Permitted Free Writing Prospectus, has
been issued, and no proceeding for that purpose has been instituted or, to the
best of their knowledge, is contemplated by the Commission or any state or
regulatory body;

 

(iii)        The Shares to be sold on that date have been duly and validly
authorized by the Company and that all corporate action required to be taken for
the authorization, issuance and sale of the Shares on that date has been validly
and sufficiently taken;

 

(iv)        Subsequent to the respective dates as of which information is given
in the Base Prospectus, the Prospectus or any Permitted Free Writing Prospectus,
as amended and supplemented, and except for pending transactions disclosed
therein, the Company has not incurred any material liabilities or obligations,
direct or contingent, or entered into any material transactions, not in the
ordinary course of business, or declared or paid any dividends or made any
distribution of any kind with respect to its capital stock, and there has not
been any change in the capital stock or any issuance of options, warrants,
convertible securities or other rights to purchase the capital stock (other than
as a result of the exercise of any currently outstanding options or warrants
that are disclosed in the Prospectus), or any material change in the short-term
or long-term debt, of the Company, or any Material Adverse Effect or any
development that would reasonably be likely to result in a Material Adverse
Effect (whether or not arising in the ordinary course of business), or any
material loss by strike, fire, flood, earthquake, accident or other calamity,
whether or not covered by insurance, incurred by the Company; and

 

26

 

 

(v)         Except as stated in the Base Prospectus, the Prospectus, and any
Permitted Free Writing Prospectus, as amended and supplemented, there is not
pending, or, to the knowledge of the Company, threatened or contemplated, any
action, suit or proceeding to which the Company is a party before or by any
court or governmental agency, authority or body, or any arbitrator, which would
reasonably be likely to result in any Material Adverse Effect;

 

provided, however, the requirement to provide a certificate under this Section
4(s) is hereby waived for any Bringdown Date occurring at a time at which no
Transaction Notice is pending, which waiver shall continue until the earlier to
occur of the date the Company delivers a Transaction Notice hereunder and the
next occurring Bringdown Date. Notwithstanding the foregoing, if the Company
subsequently decides to sell Shares following a Bringdown Date when the Company
relied on such waiver and did not provide Agent with a certificate under this
Section 4(r), then before the Company delivers the Transaction Notice or Agent
sells any Shares, the Company shall provide Agent with a certificate dated the
date of the Transaction Notice.

 

(t)          A reasonable time prior to each Bringdown Date, the Company, if so
requested by the Agent, shall conduct a due diligence session, in form and
substance, satisfactory to the Agent, which shall include representatives of the
management and the accountants of the Company.

 

(u)          The Company shall disclose in its annual report on Form 10-K and
its quarterly reports on Form 10-Q the number of Shares sold through the Agent
under this Agreement, the Net Proceeds to the Company and the compensation paid
by the Company with respect to sales of the Shares pursuant to this Agreement
and, at least once a quarter and subject to Section 4(a) above, file a
prospectus supplement containing such information pursuant to Rule 424(b) under
the Securities Act.

 

(v)         The Company shall ensure that there are at all times sufficient
Ordinary Shares to provide for the issuance, free of any preemptive rights, out
of its authorized but unissued Ordinary Shares, of the maximum aggregate number
of Shares authorized for issuance by the Board pursuant to the terms of this
Agreement. The Company will use its reasonable best efforts to cause the Shares
to be listed on the NASDAQ Capital Market, and to maintain such listing. The
Company shall cooperate with Agent and use its reasonable efforts to permit
Shares to be eligible for clearance and settlement through the facilities of
DTC.

 

(w)          At any time during the term of this Agreement, the Company will
advise the Agent promptly after it receives notice or obtains knowledge of any
information or fact that would alter or affect any opinion, certificate, letter
and other document provided to the Agent pursuant to Section 4 herein.

 

(x)          Subject to compliance with any applicable requirements of
Regulation M under the Exchange Act and compliance with applicable securities
laws, the Company consents to the Agent trading in Ordinary Shares for the
Agent’s own account and for the account of its clients (in compliance with all
applicable laws) at the same time as sales of the Shares occur pursuant to this
Agreement.

 

27

 

 

(y)          If to the knowledge of the Company, any condition set forth in
Section 5(a) or 5(b) of this Agreement shall not have been satisfied on the
applicable Settlement Date, the Company will offer to any person who has agreed
to purchase the Shares on such Settlement Date from the Company as the result of
an offer to purchase solicited by the Agent the right to refuse to purchase and
pay for such Shares.

 

(z)          On the date hereof and each Bringdown Date, the Company shall
furnish to the Agent an incumbency certificate, dated as of such date and
addressed to Agent, signed by the secretary of the Company.

 

5.           Conditions of Agent’s Obligations. The obligations of the Agent
hereunder are subject to (i) the accuracy of, as of the date hereof, each
Bringdown Date, and each Time of Sale (in each case, as if made at such date),
and compliance with, all representations, warranties and agreements of the
Company contained herein, (ii) the performance by the Company of its obligations
hereunder and (iii) the following additional conditions:

 

(a)          If filing of the Prospectus, or any amendment or supplement
thereto, or any Permitted Free Writing Prospectus, is required under the
Securities Act or the Rules and Regulations, the Company shall have filed the
Prospectus (or such amendment or supplement) or such Permitted Free Writing
Prospectus with the Commission in the manner and within the time period so
required (without reliance on Rule 424(b)(8) or Rule 164(b)); the Registration
Statement shall remain effective; no stop order suspending the effectiveness of
the Registration Statement or any part thereof, any Rule 462(b) Registration
Statement, or any amendment thereof, nor suspending or preventing the use of the
Base Prospectus, the Prospectus or any Permitted Free Writing Prospectus shall
have been issued; no proceedings for the issuance of such an order shall have
been initiated or threatened; and any request of the Commission for additional
information (to be included in the Registration Statement, the Base Prospectus,
the Prospectus, any Permitted Free Writing Prospectus or otherwise) shall have
been complied with to the Agent’s satisfaction.

 

(b)          The Agent shall not have advised the Company that the Registration
Statement, the Base Prospectus, the Prospectus, or any amendment or supplement
thereto, or any Permitted Free Writing Prospectus, contains an untrue statement
of fact which, in the Agent’s opinion, is material, or omits to state a fact
which, in the Agent’s opinion, is material and is required to be stated therein
or is necessary to make the statements therein (i) with respect to the
Registration Statement, not misleading and (ii) with respect to the Base
Prospectus, the Prospectus or any Permitted Free Writing Prospectus, in light of
the circumstances under which they were made, not misleading.

 

(c)          Except as set forth or contemplated in the Base Prospectus, the
Prospectus and any Permitted Free Writing Prospectus, subsequent to the
respective dates as of which information is given therein, the Company shall not
have incurred any material liabilities or obligations, direct or contingent, or
entered into any material transactions, or declared or paid any dividends or
made any distribution of any kind with respect to its capital stock and there
shall not have been any change in the capital stock, or any issuance of options,
warrants, convertible securities or other rights to purchase the capital stock
(other than as a result of the exercise of any currently outstanding options or
warrants that are disclosed in the Prospectus), or any material change in the
short-term or long-term debt, of the Company, or any Material Adverse Effect or
any development that would be reasonably likely to result in a Material Adverse
Effect (whether or not arising in the ordinary course of business), or any
material loss by strike, fire, flood, earthquake, accident or other calamity,
whether or not covered by insurance, incurred by the Company, the effect of
which, in any such case described above, in the Agent’s judgment, makes it
impractical or inadvisable to offer or deliver the Shares.

 

28

 

 

(d)          The Company shall have performed each of its obligations under
Section 4(q).

 

(e)          The Company shall have performed each of its obligations under
Section 4(r).

 

(f)          The Company shall have performed each of its obligations under
Section 4(s).

 

(g)          The Financial Industry Regulatory Authority, Inc. shall have raised
no objection to the fairness and reasonableness of the underwriting terms and
arrangements.

 

(h)          All filings with the Commission required by Rule 424 under the
Securities Act to have been filed by the Settlement Date shall have been made
within the applicable time period prescribed for such filing by Rule 424.

 

(i)          The Company shall have furnished to Agent and the Agent’s counsel
such additional documents, certificates and evidence as they may have reasonably
requested.

 

(j)          Trading in the Common Stock shall not have been suspended on the
NASDAQ Capital Market. The Shares shall have been listed and authorized for
trading on the NASDAQ Capital Market, and satisfactory evidence of such actions
shall have been provided to the Agent and its counsel, which may include oral
confirmation from a representative of the NASDAQ Capital Market.

 

All such opinions, certificates, letters and other documents will be in
compliance with the provisions hereof only if they are reasonably satisfactory
in form and substance to Agent and the Agent’s counsel. The Company will furnish
Agent with such conformed copies of such opinions, certificates, letters and
other documents as Agent shall reasonably request.

 

29

 

 

6.           Indemnification and Contribution.

 

(a)          (i)          The Company agrees to indemnify and hold harmless the
Agent and each of the other Indemnified Parties (as defined below) from and
against any losses, claims, damages, obligations, penalties, judgments, awards,
liabilities, costs, expenses and disbursements, and any and all actions suits
proceedings and investigations in respect thereof and any and all legal and
other costs, expenses and disbursements in giving testimony or furnishing
documents in response to subpoena or otherwise (including, without limitation,
the costs, expenses and disbursements, as and when incurred, of investigating,
preparing, pursuing or defending any such action, suit, proceeding or
investigation (whether or not in connection with litigation in which any
Indemnified Party is a party)) (collectively, “Losses”), directly or indirectly,
caused by, relating to, based upon, arising out of , or in connection with this
Agreement, including, without limitation, any act or omission by the Agent in
connection with its acceptance of or the performance or non-performance of its
obligations under the Agreement, any breach by the Company of any
representation, warranty, covenant or agreement contained in the Agreement (or
in any instrument, document or agreement relating thereto, including any agency
agreement), or the enforcement by the Agent of its rights under the Agreement or
these indemnification provisions, except to the extent that any such Losses are
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) to have resulted primarily and directly from the gross
negligence or willful misconduct of the Indemnified Party seeking
indemnification hereunder. The Company also agrees that no Indemnified Party
shall have any liability (whether direct or indirect, in contract or tort or
otherwise) to the Company for or in connection with this Agreement for any other
reason, except to the extent that any such liability is found in a final
judgment by a court of competent jurisdiction (not subject to further appeal) to
have resulted primarily and directly from such Indemnified Party’s gross
negligence or willful misconduct This indemnity agreement will be in addition to
any liability that the Company otherwise might have.

 

(ii)         These indemnification provisions shall extend to the following
persons (collectively, the “Indemnified Parties”): Maxim, its present and former
affiliated entities, managers, members, officers, employees, legal counsel,
agents and controlling persons (within the meaning of the federal securities
laws), and the officers, directors, partners, stockholders, members, managers,
employees, legal counsel, agents and controlling persons of any of them. These
indemnification provisions shall be in addition to any liability which the
Company may otherwise have to any Indemnified Party.

 

(iii)        If any action, suit, proceeding or investigation is commenced, as
to which an Indemnified Party proposes to demand indemnification, it shall
notify the Company with reasonable promptness; provided, however, that any
failure by an Indemnified Party to notify the Company shall not relieve the
Company from its obligations hereunder except to the extent that the Company is
actually and materially prejudiced by such failure to notify. An Indemnified
Party shall have the right to retain counsel of its own choice to represent it,
and the fees, expenses and disbursements of such counsel shall be borne by the
Company. Any such counsel shall, to the extent consistent with its professional
responsibilities, cooperate with the Company and any counsel designated by the
Company. The Company shall be liable for any settlement of any claim against any
Indemnified Party made with the Company’s written consent. The Company shall
not, without the prior written consent of the Agent, settle or compromise any
claim, or permit a default or consent to the entry of any judgment in respect
thereof, unless such settlement, compromise or consent (i) includes, as an
unconditional term thereof, the giving by the claimant to all of the Indemnified
Parties of an unconditional release from all liability in respect of such claim,
and (ii) does not contain any factual or legal admission by or with respect to
an Indemnified Party or an adverse statement with respect to the character,
professionalism, expertise or reputation of any Indemnified Party or any action
or inaction of any Indemnified Party.

 

30

 

 

(iv)        In order to provide for just and equitable contribution, if a claim
for indemnification pursuant to these indemnification provisions is made but it
is found in a final judgment by a court of competent jurisdiction (not subject
to further appeal) that such indemnification may not be enforced in such case,
even though the express provisions hereof provide for indemnification in such
case, then the Company shall contribute to the Losses to which any Indemnified
Party may be subject (i) in accordance with the relative benefits received by
the Company and its stockholders, subsidiaries and affiliates, on the one hand,
and the Indemnified Party, on the other hand, and (ii) if (and only if) the
allocation provided in clause (i) of this sentence is not permitted by
applicable law, in such proportion as to reflect not only the relative benefits,
but also the relative fault of the Company, on the one hand, and the Indemnified
Party, on the other hand, in connection with the statements, acts or omissions
which resulted in such Losses as well as any relevant equitable considerations.
No person found liable for a fraudulent misrepresentation shall be entitled to
contribution from any person who is not also found liable for fraudulent
misrepresentation. The relative benefits received (or anticipated to be
received) by the Company and its stockholders, subsidiaries and affiliates shall
be deemed to be equal to the aggregate consideration payable or receivable by
such parties in connection with the transaction or transactions to which the
Agreement relates relative to the amount of fees actually received by the Agent
in connection with such transaction or transactions. Notwithstanding the
foregoing, in no event shall the amount contributed by all Indemnified Parties
exceed the amount of fees previously received by the Agent pursuant to the
Agreement.

 

(b)          (i)          The Agent will indemnify and hold harmless the Company
and its affiliates and directors and each officer of the Company who signed the
Registration Statement and each person, if any, who controls the Company within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act (the “Company Indemnified Parties”) from and against any Losses to which the
Company or the Company Indemnified Parties may become subject, under the
Securities Act or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of the Agent), insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon an untrue statement or omission or alleged untrue statement
or omission of a material fact contained in the Registration Statement, any Base
Prospectus, the Prospectus, or any amendment or supplement thereto or any
Permitted Free Writing Prospectus, to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in the
Registration Statement, any Base Prospectus, the Prospectus, or any amendment or
supplement thereto, or any Permitted Free Writing Prospectus in reliance upon
and in conformity with written information furnished to the Company by Agent
expressly for use in the preparation thereof, it being understood and agreed
that the only information furnished by the Agent consists of the information
described as such in Section 6(b)(ii) hereof, by the Company in connection with
investigating or defending against any such loss, claim, damage, liability or
action.

 

(ii)         The Agent confirms and the Company acknowledges that as of the date
hereof no information has been furnished in writing to the Company by or on
behalf of the Agent specifically for inclusion in the Registration Statement,
any Base Prospectus, the Prospectus or any Permitted Free Writing Prospectus.

 

31

 



 

(c)          If the indemnification provided for in this Section 6 is
unavailable or insufficient to hold harmless an indemnified party under
subsection (a) or (b) above, then each indemnifying party shall contribute to
the amount paid or payable by such indemnified party as a result of the losses,
claims, damages or liabilities referred to in subsection (a) or (b) above, (i)
in such proportion as is appropriate to reflect the relative benefits received
by the Company on the one hand and the Agent on the other from the Offering or
(ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Company on the one hand and the Agent on the other in connection with the
statements or omissions that resulted in such losses, claims, damages or
liabilities, as well as any other relevant equitable considerations. The
relative benefits received by the Company on the one hand and the Agent on the
other shall be deemed to be in the same proportion as the total net proceeds
from the Offering (before deducting expenses) received by the Company and the
total underwriting discounts and commissions received by the Agent, bear to the
total public offering price of the Shares. The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company or the Agent and
the parties’ relevant intent, knowledge, access to information and opportunity
to correct or prevent such untrue statement or omission. The Company and the
Agent agree that it would not be just and equitable if contributions pursuant to
this subsection (e) were to be determined by pro rata allocation or by any other
method of allocation which does not take account of the equitable considerations
referred to in the first sentence of this subsection (e). The amount paid by an
indemnified party as a result of the losses, claims, damages or liabilities
referred to in the first sentence of this subsection (e) shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending against any action or claim
which is the subject of this subsection (e). Notwithstanding the provisions of
this subsection (e), the Agent shall not be required to contribute any amount in
excess of the amount by which the total price at which the Shares underwritten
by it and distributed to the public were offered to the public exceeds the
amount of any damages that the Agent has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation.

 

(d)          Neither termination of this Agreement nor completion of the
Offering shall affect these indemnification provisions which shall remain
operative and in full force and effect. The indemnification provisions shall be
binding upon the Company and the Agent and their respective successors and
assigns and shall inure to the benefit of the Indemnified Parties and the
Company Indemnified Parties and their respective successors, assigns, heirs and
personal representatives.

 

7.           Representations and Agreements to Survive Delivery. All
representations and warranties of the Company herein or in certificates
delivered pursuant hereto, and agreements of the Agent and the Company herein,
including but not limited to the agreements of the Agent and the Company
contained in Section 6 hereof, shall remain operative and in full force and
effect regardless of any investigation made by or on behalf of the Agent or any
controlling person thereof, or the Company or any of its officers, directors, or
controlling persons, and shall survive delivery of, and payment for, the Shares
to and by the Agent hereunder.

 

32

 

 

8.           Termination of this Agreement.

 

(a)          The Company shall have the right, by giving a 15 day prior written
notice as hereinafter specified, to terminate this Agreement in its sole
discretion at any time. Any such termination shall be without liability of any
party to any other party except that (i) if the Shares have been sold through
the Agent for the Company, then Sections 4(g), 4(o) and 4(y) shall remain in
full force and effect, (ii) with respect to any pending sale, through the Agent
for the Company, the obligations of the Company with respect to such pending
sale of Shares, including in respect of compensation of the Agent, shall remain
in full force and effect notwithstanding such termination and (iii) the
provisions of Section 4(g), Section 4(o), Section 6 and Section 7 of this
Agreement shall remain in full force and effect notwithstanding such
termination.

 

(b)          The Agent shall have the right, by giving written notice as
hereinafter specified, to terminate the provisions of this Agreement relating to
the solicitation of offers to purchase the Shares in its sole discretion at any
time. Any such termination shall be without liability of any party to any other
party except that (i) the provisions of the last three sentences of Section 4(g)
and the entirety of Section 4(o), Section 6 and Section 7 of this Agreement
shall remain in full force and effect notwithstanding such termination and (ii)
the provisions of Section 4(g) other than the last three sentences thereof shall
remain in full force and effect only if the Agent has terminated this Agreement
as a result of the Company’s default of its obligations hereunder and its
failure to cure any default within a reasonable period of time.

 

(c)          This Agreement shall remain in full force and effect unless
terminated pursuant to Sections 8(a) or (b) above or otherwise by mutual
agreement of the parties; provided that any such termination by mutual agreement
shall in all cases be deemed to provide that Section 4(g), Section 4(o), Section
6 and Section 7 shall remain in full force and effect. This Agreement shall
terminate automatically upon the issuance and sale of Shares having an aggregate
offering price equal to the amount set forth in the first paragraph of this
Agreement.

 

(d)          Any termination of this Agreement shall be effective on the date
specified in such notice of termination; provided that such termination shall
not be effective earlier than 15 days after the close of business on the date of
receipt of such notice by the Agent or the close of business on the date of
receipt of such notice by the Company, as the case may be. If such termination
shall occur prior to the Settlement Date for any sale of the Shares, such sale
shall settle in accordance with the provisions of Section 3(a)(vi) of this
Agreement.

 

9.           Default by the Company. If the Company shall fail at any Settlement
Date to sell and deliver the number of Shares which it is obligated to sell
hereunder, then this Agreement shall terminate without any liability on the part
of the Agent or, except as provided in Section 4(g) hereof, any non-defaulting
party. No action taken pursuant to this Section 9 shall relieve the Company from
liability, if any, in respect of such default, and the Company shall (A) hold
the Agent harmless against any loss, claim or damage arising from or as a result
of such default by the Company and (B) pay the Agent any commission to which it
would otherwise be entitled absent such default.

 

33

 

 

10.          Notices. Except as otherwise provided herein, all communications
under this Agreement shall be in writing and, if to the Agent, shall be mailed,
delivered or telecopied to Maxim Group LLC, 405 Lexington Avenue, New York, New
York 10174, (fax: (212) 895-3783), Attention: Clifford A. Teller, Executive
Managing Director of Global Investment Banking, with a required copy (which
shall not constitute notice) to Loeb & Loeb LLP, 345 Park Avenue, New York, New
York 10154 (fax: (212) 407-4990) Attention: Mitchell S. Nussbaum, Esq. Notices
to the Company shall be given to it at 1902 Building C, King Long International
Mansion, No. 9 Fulin Road, Beijing 100107 China (fax:_____________ ) Attention:
Shenping Yin, with required copies (which shall not constitute notice) to
Ellenoff Grossman & Schole 1345 Avenue of the Americas, New York, NY 10105 (fax:
(212)370-7889) Attention: Barry Grossman. Any party to this Agreement may change
such address for notices by sending to the parties to this Agreement written
notice of a new address for such purpose.

 

11.          Persons Entitled to Benefit of Agreement. This Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective successors and assigns and the controlling persons, officers and
directors referred to in Section 6. Nothing in this Agreement is intended or
shall be construed to give to any other person, firm or corporation any legal or
equitable remedy or claim under or in respect of this Agreement or any provision
herein contained. The term “successors and assigns” as herein used shall not
include any purchaser, as such purchaser, of any of the Shares from the Agent.

 

12.          Absence of Fiduciary Relationship. The Company acknowledges and
agrees that: (a) the Agent has been retained solely to act as an sales agent
and/or principal in connection with the sale of the Shares and that no
fiduciary, advisory or agency relationship between the Company and the Agent has
been created in respect of any of the transactions contemplated by this
Agreement, irrespective of whether the Agent has advised or are advising the
Company on other matters; (b) the price and other terms of the Shares set forth
in this Agreement were established by the Company following discussions and
arms-length negotiations with the Agent and the Company is capable of evaluating
and understanding and understands and accepts the terms, risks and conditions of
the transactions contemplated by this Agreement; (c) it has been advised that
the Agent and its affiliates are engaged in a broad range of transactions which
may involve interests that differ from those of the Company and that the Agent
has no obligation to disclose such interest and transactions to the Company by
virtue of any fiduciary, advisory or agency relationship; (d) it has been
advised that the Agent is acting, in respect of the transactions contemplated by
this Agreement, solely for the benefit of the Agent, and not on behalf of the
Company; and (e) it waives to the fullest extent permitted by law, any claims it
may have against the Agent for breach of fiduciary duty or alleged breach of
fiduciary duty in respect of any of the transactions contemplated by this
Agreement and agrees that the Agent shall have no liability (whether direct or
indirect) to the Company in respect of such a fiduciary duty claim on behalf of
or in right of the Company, including stockholders, employees or creditors of
the Company.

 

13.          Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, including Section 5-1401 of
the General Obligations Law of the State of New York, but otherwise without
regard to conflict of laws rules that would apply the laws of any other
jurisdiction.

 

14.          Counterparts. This Agreement may be executed in one or more
counterparts and, if executed in more than one counterpart, the executed
counterparts shall each be deemed to be an original and all such counterparts
shall together constitute one and the same instrument.

 

34

 

 

15.          Adjustments for Stock Splits. The parties acknowledge and agree
that all share-related numbers contained in this Agreement shall be adjusted to
take into account any stock split, stock dividend or similar event effected with
respect to the Shares.

 

16.         Entire Agreement; Amendment; Severability. This Agreement (including
all schedules and exhibits attached hereto and transaction notices issued
pursuant hereto) constitutes the entire agreement and supersedes all other prior
and contemporaneous agreements and undertakings, both written and oral, among
the parties hereto with regard to the subject matter hereof. Neither this
Agreement nor any term hereof may be amended except pursuant to a written
instrument executed by the Company and the Agent. In the event that any one or
more of the provisions contained herein, or the application thereof in any
circumstance, is held invalid, illegal or unenforceable as written by a court of
competent jurisdiction, then such provision shall be given full force and effect
to the fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.

 

17.         Waiver of Jury Trial. Each of the Company and the Agent hereby
waives any right it may have to a trial by jury in respect of any claim based
upon or arising out of this Agreement or the transactions contemplated hereby.

 

Please sign and return to the Company the enclosed duplicates of this letter
whereupon this letter will become a binding agreement between the Company and
the Agent in accordance with its terms.

 

  Very truly yours,       RECON TECHNOLOGY LTD.       By: /s/  Yinping Shen  
Name:  Yinping Shen   Title:  Chief Executive Officer

 

Confirmed as of the date first
above mentioned.

 

MAXIM GROUP LLC       By  /s/ Clifford A. Teller   Name:  Clifford A. Teller  
Title:  Executive Managing Director,   Head of Investment Banking  

 

35

 

 

Schedule A

 

Permitted Free Writing Prospectus

 

None.

 

Schedule A-1

 

 

Schedule B

 

Individuals Permitted to Authorize Sales of Shares

 

Shenping Yin, the Chief Executive Officer of the Company

 

Jia Liu, Secretary and Chief Financial Officer of the Company

 

Schedule B-1

 

 

Schedule C

 

Form of E-mail or Telecopy Confirmation

 

From: Recon Technology Ltd.

 

To: Maxim Group LLC

 

Attention:

 

Subject: Transaction Notice

 

Gentlemen:

 

Pursuant to the terms and subject to the conditions contained in the Equity
Distribution Agreement between Maxim Group LLC (“Maxim”) and Recon Technology
Ltd. (the “Company”), dated May 13, 2015, the Company hereby requests that Maxim
sell up to of the Company’s ordinary shares, par value $0.0185 per share, at a
minimum market price of $ per share, during the time period beginning [month,
day, time] and ending [month, day, time].

 

Schedule C-1

 

 

Schedule D

 

Individuals to Which Notice Can Be Given

 

Schedule D-1

 

 

Schedule E

 

List of Subsidiaries and VIEs

 

Hong Kong Subsidiary

 

Recon Technology Co., Limited, a Hong Kong corporation

 

PRC Subsidiary

 

Recon Technology (Jining) Co., Ltd., a wholly-owned foreign enterprise
incorporated under the laws of the People’s Republic of China

 

VIEs:

 

Beijing BHD Petroleum Technology Co. Ltd.

 

Nanjing Recon Technology Co., Ltd.

 

Schedule E-1

 

 

ANNEX A-1

 

FORM OF U.S. COUNSEL OPINION

 

Annex A-1

 

 

ANNEX A-2

 

FORM OF CAYMAN ISLANDS COUNSEL OPINION

 

Annex A-2

 

 

ANNEX A-3

 

FORM OF PRC COUNSEL OPINION

 

Annex A-3

